Citation Nr: 1443595	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-23 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 21, 2010, for the award of service connection for bilateral plantar fasciitis, to include whether there was clear and unmistakable error (CUE) in a January 16, 1979 rating decision that denied service connection for a bilateral foot disorder, characterized as borderline bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Attorney




INTRODUCTION


The Veteran served on active duty from May 1975 to May 1978, and from August 1981 to August 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2012 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for left foot plantar fasciitis and right foot plantar fasciitis, both effective from May 5, 2012.  In a subsequent November 2012 rating decision, the effective date was made effective from April 21, 2010.  

The matter of entitlement to an effective date earlier than April 21, 2010, for the award of service connection for bilateral plantar fasciitis, to include whether there was CUE in a January 16, 1979 rating decision, is the only issue certified to the Board.


FINDINGS OF FACT

1.  In a January 16, 1979 rating decision that denied service connection for a bilateral foot disorder, characterized as borderline bilateral pes cavus; an appeal to that decision was not initiated.

2.  The January 16, 1979 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3.  On April 21, 2010, he RO received a statement accepted as a claim to reopen service connection for bilateral plantar fasciitis.  


4.  There is no evidence dated between the January 1979 rating decision and prior to April 21, 2010, establishing an informal or formal claim of service connection for bilateral plantar fasciitis. 


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the January 16, 1979 rating decision that denied service connection for a bilateral foot disorder, characterized as borderline bilateral pes cavus, on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2013).

2.  The January 16, 1979 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

3.  The legal criteria have not been met for an effective date prior to April 21, 2010, for the grant of service connection for bilateral plantar fasciitis.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

As an initial matter, this is an application for revision of a previously denied claim. VA's duties to notify and assist claimants in substantiating a claim for VA benefits are set out in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, an allegation of CUE is not a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Veteran has alleged CUE in January 16, 1979 rating decision which denied service connection for a bilateral foot disorder, characterized as borderline pes cavus.  In May 1978, the Veteran's claim for a bilateral foot disorder was received.  In the January 1979 rating decision, the RO noted that there was an inservice diagnosis of calcaneal fasciitis of both feet in June 1977.  However, the April 1978 separation examination yielded normal findings.  Post-service November 1978 examination revealed that the Veteran reported being unable to stand for long periods of time or he had pain; he also indicated that he wore sneakers.  The examiner indicated that the foot examination was essentially negative other than bilateral heavy calluses over the plantar surface at the first MP joint bilaterally.  There was tenderness on the right, but not the left side.  There was no tenderness around the calcaneus adjacent plantar surfaces.  X-rays revealed borderline pes cavus  The RO denied the claim for a bilateral foot disorder on the basis that the current disorder (borderline pes cavus) was a constitutional or developmental abnormality and the evidence did not who that the condition was aggravated during military service.  

The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105.  The January 16, 1979 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108. An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.  Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 'error'' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The law has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).   Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

The Veteran must therefore demonstrate that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the January 16, 1979 rating decision.  38 C.F.R. § 3.105. 

The Veteran essentially makes the fact-based argument that he had plantar fasciitis during service, as shown in the 1977 records.  Through his representative, he argues that the callous formations on the post-service examination were in the same areas of the feet as during service.  However, the Veteran denied that his feet were examined on the separation examination.  Also argued is that the borderline pes cavus was not the only foot disorder present when the Veteran left service in 1978; the Veteran had pes cavus on the November 1978 examination which showed that the separation examination was incorrect and that the Veteran had longstanding symptomatic plantar fasciitis at that time.  

In January 1979, the law provided that service connection was granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 310, 331 (1976).  

In viewing the evidence of record in January 1979 in conjunction with the pertinent law and regulations in effect at that time, there was a basis for the denial of service connection.  In sum, the Veteran claimed service connection for a bilateral foot disorder.  This claim encompassed bilateral plantar (or calcaneal) fasciitis.  The claim was denied because while the Veteran was treated during service for calcaneal fasciitis, his separation examination was normal and his post-service VA examination diagnosed another disorder, but found that there was no tenderness around the calcaneus adjacent plantar surfaces.  The Veteran has not identified any evidence that the RO failed to address in connection with the rating decision.  Although he may not feel that the inservice findings as well as the post-service callouses were properly assessed or the evidence weighed, and that the separation examination or post-service examination were incorrect in its findings, an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error and there must be more than a simple disagreement as to how the facts were weighed or evaluated.  See Eddy; see also Damrel.  

The Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made. The VA examiner in 1979 did not diagnosis plantar fasciitis or calcaneus fasciitis.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the January 16, 1979 rating decision which denied service connection for bilateral foot disorder.

Moreover, a later January 2003 Board decision denied service connection for a left lower extremity disorder to include pes planus.  To the extent this decision included consideration of a left foot disorder, the RO's earlier decision was legally subsumed (i.e., decided) in the January 21, 2003 Board decision.  38 C.F.R. § 20.1104.  To the extent the Veteran and his representative may believe the issue of service connection for plantar fasciitis was not adequately addressed by the Board in its decision, such a contention is properly raised in a motion submitted directly to the Board requesting review of the Board's decision for CUE and will not be addressed herein.  

Earlier Effective Date

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) which are available, VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination and opinion which contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

As noted, in a January 16, 1979 rating decision, the RO denied entitlement to service connection for bilateral foot disorder, but an appeal to that decision was not initiated.

Subsequently, the Veteran served for an additional period of service.  His complete service treatment records were not located and he did not submit a claim of service connection for any foot disorder.  The available service treatment record was an entrance physical which revealed pes planus of the feet, but no plantar fasciitis was noted.  The Veteran has claimed that plantar fasciitis began and was treated during the first period of service, not the second period.  




Thereafter, there were several claims submitted for the ankle and leg, but not for the feet/plantar fasciitis.  For example, in October 1995, the Veteran made a claim of service connection for his left ankle and a bad leg.  There was no claim for service connection for plantar fasciitis.  In September 1996, another claim for service connection for the left leg was made, but not plantar fasciitis.  In July 1997, another claim for service connection for the left ankle was made, but not plantar fasciitis.  In March 2010, another claim for service connection for the left ankle was made, but not plantar fasciitis.  

During the period of time between the January 1979 decision and an April 2010 claim, there were numerous VA and private medical records associated with the claims file.  Although there were complaints of foot pain, often associated with ankle disability, there was no diagnosis of plantar fasciitis nor was the plantar fascia mentioned.  

On April 21, 2010, correspondence was received on the Veteran's behalf which was accepted as a claim to reopen service connection for bilateral plantar fasciitis.  

Thereafter, medical records dated from April 27, 2010 reflected that the Veteran had plantar fasciitis.  The Veteran was also examined in June 2011 and October 2011.  An October 2011 medical opinion indicated that the Veteran had plantar fasciitis which was at least as likely incurred in or caused by service.  

The eventual effective date assigned was April 21, 2010 - representative of the date the claim was received.  

Following the January 1979 decision, there was no appeal initiated by the Veteran and additional evidence pertinent to the claim was not received within that ensuing year, either.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Thus, finality attached to that decision.




The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

After the Veteran's claim was denied in January 1979, there is no formal correspondence from the Veteran until April 21, 2010, the date of his claim to reopen the matter of service connection.  Also, there is no other evidence reflecting a diagnosis of plantar fasciitis until after the April 2010 claim.  The Federal Circuit recently indicated that the Secretary of VA does not suggest that the effective date of a claim is necessarily the date the diagnosis is made or submitted to the VA."  Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014).  It was noted that a medical opinion could diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Thus, an effective date may be earlier than the date of diagnosis if an expert attributes the earlier symptoms to the diagnosis.  However, although the presence of plantar fasciitis post-service may have predated the April 2010 diagnosis, the date of entitlement would then be the earlier date, with the date of claim being the later, and assignable date, for the effective date.  

The Board has also considered whether the claim to reopen may be when the additional service treatment record from the second period of service was associated with the record after that period of service ended.  Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c).  In this case, the claim was denied prior to the second period of service, and the additional record clearly was not in existence when the initial claim was denied.  

The Veteran argues that the effective date should be retroactive to when he initially filed his claim for VA benefits for in the late 1970's.  However, law is well settled that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date back to his original claim.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based on CUE or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005). 

Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame effective than the application date of his claim to reopen, even with new evidence supporting an effective disability date."); Flash v. Brown, 8 Vet. App. 332, 340  (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran in this case seeks an effective date prior to the date of his reopened claim.  Although the Veteran argued that there was CUE in the January 16, 1979 rating decision, the Board has determined that there was no CUE as set forth previously. 

      (ORDER ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than April 21, 2010, for the award of service connection for bilateral plantar fasciitis, to include whether there was CUE in a January 16, 1979 rating decision that denied service connection for a bilateral foot disorder, characterized as borderline bilateral pes cavus, is denied.



___________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


